Citation Nr: 1119416	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  10-41 357	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for a heart condition, claimed secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension, claimed secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active military service from August 1965 to August 1967.

This appeal arises to the Board of Veterans' Appeals (Board) from a December 2009-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that in pertinent part denied service connection for a heart condition, claimed secondary to diabetes mellitus, and denied service connection for hypertension, claimed secondary to diabetes mellitus.

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

In October 2010, the Veteran filed a timely VA Form 9, Appeal to the Board of Veterans' Appeals, in which he requested a hearing before a member, or members of the Board.  In March 2011, however, he requested a hearing at the RO before a local hearing officer.  It is not clear that he has withdrawn his request for a hearing before a member, or members of the Board, i.e., a Veteran's law judge.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a local RO hearing officer hearing.  The RO should clarify whether the Veteran still desires a hearing before a Veteran's law judge.  

The Veteran need take no further action unless otherwise informed, but may submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


